DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 4, 9, 12, and 17, the term “coordinated” is indefinite.  In the context of claims 1, 4, 9, 12, and 17, the term “coordinated” relates to the look of an envelope window shape and indicia disposed about and associated with the envelope window shape with respect to decorative images of a theme on a greeting card.   The mere identification of these components (shape, indicia, and decorative images of a theme) in applicant’s claimed combination greeting card and envelope article does not suggest or provide and meaningful definition of the term “coordinated” itself.  Merely understanding that “coordinated” relates to the look of an envelope window shape and indicia disposed about and associated with the envelope window shape with respect to decorative images of a theme on a greeting card fails to provide a person having ordinary skill in the art with any way to determine whether a combination greeting card and envelope article is “coordinated”.  Although applicant’s written disclosure provides examples shapes, indicia, and themes of a coordinated combination greeting card and envelope article that is controlled by a window shape, indicia disposed about the window shape, and decorative images of a theme, the written description fails to explain with any degree of specificity, or provide any guidance, as to what selection of these shapes, indicia, and themes would be “coordinated”.

	Claims that have not been specifically mentioned are rejected since they depend from claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-11 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by French Document No. 2 796 920 to Le Moing.
Regarding claim 9, Le Moing discloses a combination greeting card and envelope article, the combination article comprising: a greeting card indicative of a theme, wherein the theme comprises decorative images (“images (photos, panoramic photos, post cards, flyers, ads, brochures, illustrated papers, as well as all sorts of announcements of marriage, birth, party, wishes, birthday etc….”; applicant obtained certified translation of Le Moing; page 3, last paragraph); and an envelope configured to receive the greeting card.  Le Moing discloses the postal frame allows the image to appear, surrounded by a decorative border to highlight the image (page 1, fourth paragraph).  To the degree the metes and bounds of the term “coordinated” has been set forth, the image appearing and surrounded by the decorative border highlighting the image in Le Moing meets the structure implied by the recitation “the envelope having: a window in a shape coordinated with the theme”.  Le Moing discloses the decorative border has unlimited options for shape, format, decoration and colors (page 1, fourth paragraph).  To the degree the metes and bounds of the terms “coordinated” and “associated” have been set forth, the image appearing and surrounded by the decorative border highlighting the image, wherein the decorative border has unlimited options for shape, format, decoration and colors in Le Moing, meets the structure implied by the recitation “indicia disposed about the window that is coordinated with the decorative images of the theme and is associated with the shape of the window.”
Regarding claim 10, Le Moing discloses the envelope further comprises a plurality of subpanels (front side, reverse side, and tab), wherein one subpanel (front side) is affixed with decorative the decorative border.  To the degree the metes and bounds of the term “indicative” have been set forth, the image appearing and surrounded by the decorative border highlighting the image, wherein the decorative border has unlimited options for shape, format, decoration and colors in Le Moing, meets the structure implied by the recitation “affixed with decorative envelope content indicative of the theme.”
Regarding claim 11, Le Moing discloses the window is covered by a transparent, thin film (4).
Regarding claim 16, the window in Le Moing meets the structure implied by the product-by-process recitation “the window is formed using a die-cut manufacturing process.”
Regarding claim 17, Le Moing discloses a combination foldable envelope and greeting card article (Figs. 1-5), the combination article comprising a greeting card with a card content indicative of a theme, wherein the theme comprises decorative images (“images (photos, panoramic photos, post cards, flyers, ads, brochures, illustrated papers, as well as all sorts of announcements of marriage, birth, party, wishes, birthday etc….”; applicant obtained certified translation of Le Moing; page 3, last paragraph); and an envelope configured to receive the greeting card.  Le Moing discloses the postal frame allows the image to appear, surrounded by a decorative border to highlight the image (page 1, fourth paragraph).  To the degree the metes and bounds of the term “coordinated” has been set forth, the image appearing and surrounded by the decorative border highlighting the image in Le Moing meets the structure implied by the recitation “the envelope having a window in a shape coordinated with the theme and wherein a portion of the theme of the greeting card is visible through the window when the greeting card is received in the envelope”.  Le Moing discloses the decorative border has unlimited options for shape, format, decoration and colors (page 1, fourth paragraph).  To the degree the metes and bounds of the term “coordinated” have been set forth, the image appearing and surrounded by the decorative border highlighting the image, wherein the decorative border has unlimited options for shape, format, decoration and colors in Le Moing, meets the structure implied by the recitation “indicia at least partially disposed about the window and coordinated with the decorative images of the theme.”
Regarding claim 18, Le Moing discloses the envelope further comprising a first subpanel comprising an additional indicia for placement of a name and address of a recipient (Figs. 3 and 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, 13-15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over French Document No. 2 796 920 to Le Moing and U.S. Patent No. 3,152,751 to Hiersteiner.
Regarding claim 1, Le Moing discloses a combination greeting card and envelope article, the combination article comprising: a greeting card with card content indicative of a theme, wherein the theme comprises decorative images (“images (photos, panoramic photos, post cards, flyers, ads, brochures, illustrated papers, as well as all sorts of announcements of marriage, birth, party, wishes, birthday etc….”; applicant obtained certified translation of Le Moing; page 3, last paragraph); and an envelope configured to receive the greeting card.  Le Moing discloses the envelope having a first subpanel (front side), wherein the first subpanel comprises a window (postal frame), wherein the window is configured to display a portion of the card content when the greeting card is inside the envelope (Figs. 1 and 2).  Le Moing discloses the postal frame allows the image to appear, surrounded by a decorative border to highlight the image (page 1, fourth paragraph).  To the degree the metes and bounds of the term “coordinated” has been set forth, the image appearing and surrounded by the decorative border highlighting the image in Le Moing meets the structure implied by the recitation “a window in a shape coordinated with the theme”.  
Le Moing further discloses a second subpanel (5), wherein the first subpanel and the second subpanel are separated by a fold (Figs. 1-5).  Le Moing discloses the decorative border has unlimited options for shape, format, decoration and colors (page 1, fourth paragraph).  To the degree the metes and bounds of the terms “coordinated” and “associated” have been set forth, the image appearing and surrounded by the decorative border highlighting the image, wherein the decorative border has unlimited options for shape, format, decoration and colors in Le Moing, meets the structure implied by the recitation “indicia disposed about the window that is coordinated with the decorative images of the theme and is associated with the shape of the window.”
However, Le Moing does not disclose the second subpanel comprises instructions indicative of an orientation of the greeting card in the envelope.  Hiersteiner teaches that it is known in the art to provide instructions on a second subpanel (13) in an analogous combination article.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide instructions on the second subpanel of the envelope in the Le Moing combination article, as in Hiersteiner, in order to indicate the orientation of the image in the envelope.
Regarding claim 3, Le Moing discloses the window is covered by a transparent, thin film (4).
Regarding claim 5, Hiersteiner discloses the instructions are located on an interior-facing side of the second subpanel, wherein the interior-facing side of the second subpanel is concealed when the envelope is in a closed position.  Therefore, providing instructions on the second subpanel of the envelope in the Le Moing article, as in Hiersteiner and discussed above, meets the claim.
Regarding claim 6, Le Moing and Hiersteiner disclose the claimed invention, except for an exterior-facing side of the second subpanel comprising indicia.  Hiersteiner teaches that it is known in the art to provide indicia (22) on an exterior-facing side of the second subpanel in an analogous combination article (Fig. 6).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include indicia on the exterior-facing side of the second subpanel of the envelope in the Le Moing combination article, as in Hiersteiner, for placement of contact information of a sender.
Regarding claim 7, Le Moing and Hiersteiner disclose the interior-facing side of the second subpanel (5) comprises an adhesive (“colle”; Figs. 3-5), which meets the structure implied by the functional recitation “to secure closure of the envelope when the second subpanel is folded.”
Regarding claim 8, the window in Le Moing meets the structure implied by the product-by-process recitation “the window is formed using a die-cut manufacturing process.”
Regarding claim 13, Le Moing discloses the claimed invention; especially an envelope having a second subpanel (5), such that when the envelope is in a closed position is on the back of the envelope (Figs. 1-5).  However, Le Moing does not disclose an interior-facing side of the second subpanel comprising instructions indicative of an orientation of the greeting card in the envelope.  Hiersteiner teaches that it is known in the art to provide instructions on an interior-facing side of a second subpanel (13) in an analogous combination article.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide instructions on the interior-facing side of the second subpanel of the envelope in the Le Moing combination article, as in Hiersteiner, in order to indicate the orientation of the image in the envelope.  Moreover, providing instructions on the interior-facing side of the second subpanel of the envelope in the Le Moing combination article, as in Hiersteiner and discussed above, meets the structure implied by the functional recitation “the interior-facing side of the second subpanel is concealed when the envelope is in a closed position.”
Regarding claim 14, Le Moing discloses the claimed invention, except for an exterior-facing side of the second subpanel comprising indicia.  Hiersteiner teaches that it is known in the art to provide indicia (22) on an exterior-facing side of the second subpanel in an analogous combination article (Fig. 6).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include indicia on the exterior-facing side of the second subpanel of the envelope in the Le Moing combination article, as in Hiersteiner, for placement of contact information of a sender.
Regarding claim 15, Le Moing discloses the interior-facing side of the second subpanel (5) comprises an adhesive (“colle”; Figs. 3-5), which meets the structure implied by the functional recitation “to secure closure of the envelope when the second subpanel is folded.”
Regarding claim 19, Le Moing discloses the claimed invention; especially an envelope having a second subpanel (5), such that when the envelope is in a closed position is on the back of the envelope (Figs. 1-5).  However, Le Moing does not disclose an interior-facing side of the second subpanel comprising instructions indicative of an orientation of the greeting card in the envelope.  Hiersteiner teaches that it is known in the art to provide instructions on an interior-facing side of a second subpanel (13) in an analogous combination article.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide instructions on the interior-facing side of the second subpanel of the envelope in the Le Moing combination article, as in Hiersteiner, in order to indicate the orientation of the image in the envelope.
Regarding claim 20, Le Moing and Hiersteiner disclose the claimed invention, as discussed above, except for the second subpanel comprising indicia.  Hiersteiner teaches that it is known in the art to provide indicia (22) on a second subpanel in an analogous combination article (Fig. 6).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include indicia on the second subpanel of the envelope in the Le Moing combination article, as in Hiersteiner, for placement of contact information of a sender.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over French Document No. 2 796 920 to Le Moing and German Document No. 42 44 598 to Block.
Regarding claim 4, Le Moing discloses the claimed invention, except for the first subpanel comprises indicia designated for postage, in which the indicia designated for postage is coordinated with the decorative images of the theme.  Block teaches that it is known in the art to provide a first subpanel (via cutout in envelope 1) with indicia designated for postage (8a), in which the indicia designated for postage is coordinated with the decorative images (8) of the theme (Fig. 3) in an analogous article.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide indicia designated for postage that is coordinated with the decorative images of the theme in the first subpanel of the Le Moing article, as is in Block, in order to easily introduce the postage.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over French Document No. 2 796 920 to Le Moing and U.S. Patent No. 3,152,751 to Hiersteiner as applied to claim 9 above, and further in view of German Document No. 42 44 598 to Block.
Regarding claim 4, Le Moing and Hiersteiner disclose the claimed invention, except for the first subpanel comprises indicia designated for postage, in which the indicia designated for postage is coordinated with the decorative images of the theme.  Block teaches that it is known in the art to provide a first subpanel (via cutout in envelope 1) with indicia designated for postage (8a), in which the indicia designated for postage is coordinated with the decorative images (8) of the theme (Fig. 3) in an analogous article.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide indicia designated for postage that is coordinated with the decorative images of the theme in the first subpanel of the Le Moing article, as is in Block, in order to easily introduce the postage.

Response to Arguments
Applicant's arguments filed 09/21/2022 have been fully considered but they are not persuasive.
Applicant remark that Le Moing does not teach or suggest indicia that is “coordinated with the decorative images of the theme” and “associated with the shape of the window” because Le Moing teaches a border that merely “highlights” an image, which should be interpreted as merely “bringing attention to” or “pointing out” the image.  It is noted that Le Moing discloses the position of the framed object, on the film is such that the image introduced by the user into its frame via the recipient causes great pleasure when it is uncovered (applicant obtained certified translation of Le Moing; page 3, lines 3-4), which is comparable to applicant’s written description that discloses the indicia coordinated with the decorative images of the theme and associated with the shape of the window enhances the experience of a recipient (e.g., anticipation and satisfaction).  Therefore, the decorative border in Le Moing meets the limitation that the indicia is “coordinated with the decorative images of the theme” and “associated with the shape of the window”, as claimed.
In response to applicant’s arguments against the Le Moing and Hiersteiner references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  
Applicant’s arguments with respect to claims 4 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JES F PASCUA/Primary Examiner, Art Unit 3734